Name: Commission Regulation (EEC) No 3587/85 of 16 December 1985 amending, by reason of the accession of Spain and Portugal, Regulation (EEC) No 3321/82 as regards the list of fishery products and sizes qualifying for the carry-over premium
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic policy
 Date Published: nan

 No L 343/ 16 Official Journal of the European Communities 20 . 12. 85 COMMISSION REGULATION (EEC) No 3587/85 of 16 December 1985 amending, by reason of the accession of Spain and Portugal , Regulation (EEC) No 3321/82 as regards the list of fishery products and sizes qualifying for the carry-over premium accession, the measures referred to in Article 396 of the Act, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having ' regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas Article 26 in conjunction with Annex I, Part XV, Section 3 of the Act of Accession enabled some new products to qualify for the carryover premium ; Whereas, therefore, Commission Regulation (EEC) No 3321 /82 of 9 December 1982 laying down detailed rules for the granting of the carryover premium for certain fishery products (') should be amended ; Whereas, by virtue of Article 2 (3) of the Treaty of Acces ­ sion , the Community institutions may adopt, before HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3321 /82 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 351 , 11 . 12. 1982, p. 20 . 20 . 12. 85 Official Journal of the European Communities No L 343/ 17 ANNEX ANNEX I Description 1 . Redfish (Sebastes spp.) 2. Gold (Gadus morhua) 3 . Saithe (Pollachius virens) 4. Haddock (Melanogrammus aeglefinus) 5 . Whiting (Merlangus merlangus) 6 . Megrim (Lepidorhombus spp.) 7. Pomfret, Pays' bream (Brama spp.) 8 . Anglerfish, Monkfish (Lophius spp.) 9 . Shrimps (Crangon crangon) Sizes (') 2.3 3,4,5 3.4 2,3,4 2,3,4 1,2 1,2 2,3,4,5 1 (') The sizes of the products concerned are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .'